Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jetter on 6/3/21.
The application has been amended as follows: 
1. (Currently Amended)	An ultrasonic flow meter, comprising: 
an outer housing having an upper housing portion attached to a lower housing portion, with the upper housing portion having an attachment feature for attaching to a pipe that is adapted for having a fluid flowing therein; 
at least a first piezoelectric element having a planar surface that defines a horizontal plane coupled to a transmitter and to a receiver, wherein the first piezoelectric element is configured to emit ultrasonic waves at an operating wavelength (k) in an axial direction which is perpendicular to the horizontal plane; 
a lens combination in the lower housing portion, including: 
a refocusing lens positioned radially outside the first piezoelectric element that is ring-shaped configured for redirecting received radial ones of the ultrasonic waves to travel in the axial direction for reducing a signal loss that has a thickness profile configured to act as a matching layer for reducing multiple reflections within the lower housing portion, 
, and
a matching and temperature insulating layer comprising a composite material that is positioned between the first piezoelectric element and the refocusing lens and the second lens.
11. (Currently Amended)	A method of ultrasonic fluid flow sensing, comprising: 
providing an ultrasonic flow meter including a housing having an upper housing portion attached to a lower housing portion, with the upper housing portion having an attachment feature attached to a pipe for having a fluid flowing therein, wherein the ultrasonic flow meter includes at least a first piezoelectric element having a planar surface that defines a horizontal plane coupled to a transmitter and to a receiver, , and a matching and temperature insulating layer comprising a composite material that is positioned between the first piezoelectric element and the refocusing lens and the second lens; 
the transmitter forcing the first piezoelectric element to emit ultrasonic waves at an operating wavelength (k) in primarily an axial direction which is perpendicular to the horizontal plane; 
wherein the refocusing lens is configured for redirecting received radial ones of the ultrasonic waves to travel in the axial direction for reducing a signal loss and has a thickness profile configured to act as a matching layer for reducing multiple reflections within the lower housing portion, and 
wherein the outer portion of the second lens that is configured for redirecting the radial ones of the ultrasonic waves to travel in the axial direction.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest an ultrasonic flow meter comprising an outer housing having an upper housing portion attached to a lower housing portion with the upper housing portion having an attachment feature for attaching to a pipe, a lens combination in the lower housing portion, including a refocusing lens positioned radially outside the first piezoelectric element that is ring-shaped configured for redirecting received radial ones of the ultrasonic waves to travel in the axial direction for reducing a signal loss that has a thickness profile and act as a matching layer for reducing multiple reflections within the lower housing portion, a flat disc-shaped second lens positioned below the refocusing lens and a matching and temperature insulating layer comprising a composite material that is positioned between the first piezoelectric element and the refocusing lens and the second lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            6/7/2021